 617305 NLRB No. 62MCDERMOTT, INC.1On May 30, 1990, Administrative Law Judge James S. Jensonissued the attached decision. The Respondent filed exceptions and a
supporting brief and the Union filed a reply brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2291 NLRB 11 (1988).3The four phases of the project occurred on the following dates:pipeline work from December 17, 1986, through January 10, 1987;
jacket installation work from April 1 through May 31, 1987; pipeline
connection work on July 1±15, 1987; and topside installation on Au-
gust 1±18, 1987.4All dates are 1987 unless otherwise indicated.McDermott Marine Construction, a Division ofMcDermott, Inc. and Pile Drivers Local UnionNo. 2375, affiliated with United Brotherhood of
Carpenters and Joiners of America, AFL±CIO.
Case 31±CA±16556November 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHExceptions filed to the judge's decision in this case1present the question whether the Respondent has vio-lated Section 8(a)(1) of the Act by denying non-em-
ployee union representatives access to employees en-
gaged in the construction of an offshore oil platform
for the purpose of conducting organizational activities.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as modi-
fied and set forth in full below.Applying the test set forth in Jean Country,2weagree with the judge's finding that the property right
and the Section 7 right at issue here are relatively
equal in strength. We also agree that the facts in this
case establish that no reasonable means of commu-
nicating the Union's organizational message to the em-
ployees existed other than through the Respondent's
permitting the Union access to its employees. Contrary
to the judge, however, we conclude that, in view of the
compelling safety considerations demonstrated by the
Respondent, the remedy should be limited to requiring
reasonable onshore access to the Respondent's employ-
ees.The facts, fully set out in the judge's decision, maybe summarized as follows. The Respondent operates
construction barges for the purpose of constructing and
installing oil drilling platforms and pipelines, including
Platform Gail, a construction project 7 miles off the
coast of Southern California. The Respondent employs
about 500 to 550 employees, most of whom live in
Morgan City or Houma, Louisiana, and the sur-
rounding area, near the main office of the Respond-
ent's offshore division. The employees are assigned to
various barges as needed rather than to a specific
barge.The Respondent employed 125 to 150 employees onthe barge involved in the Platform Gail project. The
project was accomplished in 4 phases, with approxi-
mately 20 employees remaining on the barge duringthe idle periods between phases3The employees as-signed to the project were transported from New Orle-
ans to Los Angeles by commercial plane, then to Port
Hueneme by bus and to the barge by boat or heli-
copter. The employees remained offshore for a max-
imum of 56 days, then were returned to New Orleans
for a minimum of 28 days before being reassigned.The Union initially contacted the Respondent onFebruary 6, 1987,4seeking a meeting to discuss a po-tential contract with the Respondent as well as the em-
ployment of union members on the Platform Gail
project. At the meeting held on April 13, the Respond-
ent informed the Union that it already had an experi-
enced crew, and approximately 10 days later the Re-
spondent also declined to enter into a collective-bar-
gaining agreement with the Union. On April 27, the
Union's president requested by letter that the Respond-
ent provide access to the construction barges and
worker habitats for the Platform Gail project for the
purpose of conducting organizational activity. Specifi-
cally, the Union requested biweekly access for four or-
ganizers at a time, who would remain on the barge for
a minimum of a week. The Respondent was requested
to provide transportation, food and necessities, and a
meeting place, the additional direct cost of which
would be reimbursed by the Union.On May 20, without a response from the Respond-ent to the April 27 letter, the Union filed the charge
in this proceeding. On June 11, the Respondent refused
the Union's request for access, stating that, at that
time, there were no employees at the project site, that
there were only 3 or 4 more weeks of work on the
project, and that there were sufficient opportunities for
onshore access to the employees. The Respondent also
offered to provide the Union the times that crew mem-
bers would be transported to and from shore for the re-
mainder of the project. In reply, the Union challenged
the Respondent's estimate of the remaining work, but
accepted the offer of information concerning the times
employees would be transported, and requested that
this information be as detailed as possible, including
names, dates, places, and times.By letter dated July 2, the Respondent informed theunion president that crew members were scheduled to
go offshore on July 31 at 1 p.m. from Dock No. 1 in
the port at Port Hueneme. On that day, union rep-
resentatives distributed handbills and engaged in brief
conversations with employees at the dock during the
10 to 12 minutes required for the employees to leave
the bus, gather their luggage, and board the boat that
would take them to the barge. 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Jean Country, supra at 12.6See Sears, Roebuck & Co. v. San Diego County Council of Car-penters, 436 U.S. 180, 206 fn. 42 (1978); Fairmont Hotel, 282NLRB 139, 142 fn. 18 (1986).7Because, as discussed above, the employees assigned to the Plat-form Gail project lived at a great distance from the location of the
project and the Union and were not necessarily reassigned to that
project after returning onshore, we note that in this case a list of em-
ployee names and addresses for the purpose of contacting them at
their residences would have been of limited assistance to the Union's
organizing effort. Moreover, after the Respondent refused the
Union's request for access to the barge, the Union asked for infor-
mation, including employee names, that would aid it in identifying
and contacting employees onshore during crew changes. We find
these efforts by the Union a sufficient attempt at using alternative
means in the unique circumstances of this case.We initially consider the relative strength or weak-ness of the Respondent's property rights and the em-
ployees' Section 7 rights in accordance with the factors
considered by the Board in Jean Country5As thejudge found, the barges operated by the Respondent,
including the derrick barge used for the Platform Gail
project, are approximately 550 feet long and 150 feet
wide, with the main deck located approximately 60
feet above the water. On the main deck are a variety
of tools and equipment, including a large crane, as
well as a helicopter pad. The lower level provides of-
fice, living, and storage spaces. The Respondent limits
access to the barge to individuals necessary for its op-
eration. Based on these findings, we find that the prop-
erty interest of the Respondent is very strong. We
similarly find that the right of the employees aboard
the barge to organize freely is a central Section 7 inter-
est.6We next consider whether the Union had any rea-sonable alternative means of communicating its mes-
sage to the Respondent's employees. We agree with
the judge's conclusion that the employees on the Plat-
form Gail project were inaccessible to the Union
through usual channels of communication. As noted
above, the project was situated approximately 7 miles
off the California coast, and employees remained off-
shore for up to 56 days at a time. Furthermore, the Re-
spondent is based in Louisiana, at a distance of ap-
proximately 1850 miles from the Platform Gail project.
When the employees assigned to the project were
transported onshore, they were returned to New Orle-
ans. Many of the employees reside in the area of Mor-
gan City or Houma, Louisiana, with others living else-
where in Louisiana and 11 other States. Although it
may have been possible for the Union to reach the em-
ployees during their time at home, such contacts would
have been extremely onerous for a local California
union attempting to organize employees engaged in a
project located in that State. Moreover, the record indi-
cates that, after their periods onshore, employees were
not necessarily reassigned to the same project. There-
fore, the Union had no way of knowing whether con-
tacting employees who had returned from Platform
Gail would further its goal of organizing the employ-
ees working on that project.As found by the judge, the Union made a numberof attempts to identify and reach employees involved
in the project. These efforts included, inter alia, check-
ing the port at Port Hueneme and contacting the harbor
master at least once a week; calling the State Unem-
ployment Development Department and reviewing em-
ployment advertisements in the local newspapers forindications that the Respondent was hiring employeesfor the project; making inquiries at a local saloon con-
cerning anticipated work in the area; asking tugboat
companies whether they had any contracts to provide
services to the Respondent; and sending a union mem-
ber to seek employment on the project in an unsuc-
cessful effort to initiate organizational activities on the
site. In addition, the Union asked the Respondent for
information concerning the schedule for transporting
employees onshore and offshore, including specific
dates, times, locations, and employee names. Even
though the Respondent had offered to provide this in-
formation regarding the transportation of employees
for the remainder of the project, it ultimately failed to
do so. The Respondent notified the Union of only one
occasion, on July 31, when employees were to be
transported offshore, but did not provide the names of
the employees involved. Furthermore, the Respondent
failed to furnish notice of five other dates between July
1 and August 18 when employees traveled to or from
the barge.7We also agree with the judge's conclusion that theUnion's encounter with employees at the dock on July
31 did not afford the Union a reasonable alternative
means of conveying its organizational message. The
union representatives had the opportunity to distribute
handbills and answer employee questions as the em-
ployees walked from a bus to an awaiting boat, a dis-
tance of approximately 50 to 75 feet. The union rep-
resentatives did not attempt to proceed onto the boat
or the floating ramp leading to it. The boat left the
dock only 10 to 12 minutes after the bus carrying the
employees had arrived, obviously allowing minimal
time for discussions between employees and the union
representatives. The Respondent contends that it had
instructed William Fingland, the individual overseeing
the crew change, to provide at least an hour for the
union representatives to meet with the employees and
that Fingland released the boat only when it appeared
that the Union, by not going onto the floating dock,
was attempting no further discussion with employees.
We are not persuaded by this argument. The Respond-
ent's letter to the Union notifying it of the crew
change did not state that the Union would be allowed
any additional time to meet with employees, and the
Respondent did not inform either the union representa- 619MCDERMOTT, INC.8290 NLRB 826 (1988).9287 NLRB 186 (1987).10In North Star Drilling, the Board adopted the judge's findingthat, although the employer asserted that it maintained a no-visitors
policy based on concerns for safety, liability, and confidentiality, that
policy had previously yielded to allow a substantial degree of visita-
tion, and therefore visits by union representatives could also be toler-
ated. The Board further adopted the judge's recommendation that, in
view of the potential danger, expense, and interference with oper-
ations associated with onboard access, the employer be given the op-
tion of instead providing onshore access that would reasonably du-
plicate the personal contact that would occur on the vessel. In G.W. Gladders, the Board ordered the same alternative remedies, rec-ognizing that going aboard the employer's towboats entailed numer-
ous hazards, that visitors were not encouraged, and that non-
employee organizers may interfere with production.11We note that the Respondent represents in its brief that thephysical description provided in the record of the barge used in the
Platform Gail project and the means of boarding the vessel are typ-
ical of the Respondent's other barges. We further note that the Re-
spondent's project manager testified that the scheduling of employ-
ees' time onshore and offshore was the same for all crew members
working on west coast projects.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aContinuedtives or the employees at the dock that they had an op-portunity to engage in more extensive discussions.In sum, we conclude that the Respondent has vio-lated Section 8(a)(1) by failing and refusing to provide
reasonable access to the employees involved in the
construction of Platform Gail. We base that conclusion
on the following factors: the inaccessibility of the Re-
spondent's employees aboard the barge on the Plat-
form Gail project; the small probability that contacts
with the employees while onshore in their scattered
homes would be useful in organizing the Platform Gailemployees, in contrast to the substantial burden that
such contacts would entail for the Union; the Respond-
ent's failure to provide requested information that
would have facilitated onshore access to employees in
California; and its failure to provide any significant op-
portunity to establish contacts with employees during
the one crew change of which the Union was made
aware.Having found that the Respondent has violated Sec-tion 8(a)(1), we next consider the remedy necessary to
ensure adequate access to the Respondent's employees.
The judge, relying on the Board's decisions in NorthStar Drilling Co.,8and G. W. Gladders Towing Co.,9recommended that the Respondent be ordered to allowthe Union access to its employees on board its derrick
barges or, alternatively, to provide suitable onshore ac-
cess to its workers.10The Respondent argues in its ex-ceptions that its construction barges present the com-
bined hazards of construction and maritime work-
places, and that the Respondent accordingly has strictly
limited access to those individuals needed for the oper-
ation of the vessels, i.e., employees, subcontractors,
and customer representatives, who must be insured. As
noted above, the main deck of the barges rises 60 feet
above the water, and contains a large crane, other
equipment, and a helicopter pad. Personnel transported
to the barge by boat are lifted to the deck by a cargo
net suspended from a crane.Based on the substantial safety considerations aris-ing from the location of the barge, its operations, and
the transportation of individuals to it, we are persuaded
that access to the barge is not reasonably necessary inthe particular circumstances of this case to accommo-date the Section 7 rights of the employees. We find
that an appropriate accommodation of those rights may
be achieved by ordering the Respondent to provide the
Union suitable onshore access to its employees work-ing within the jurisdiction of the Union.11Such accesswould require arrangements whereby, pursuant to ad-
vance notification and consultation between the Re-
spondent and the Union, the Respondent's employees,
identified as such to the Union, would be present and
can be contacted face to face by the Union on property
where the Union has a right to be present, for regular
periods and reasonable lengths of time.ORDERThe National Labor Relations Board orders that theRespondent, McDermott Marine Construction, a Divi-
sion of McDermott, Inc., Morgan City, Louisiana, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to allow nonemployee orga-nizers of Pile Drivers Local Union No. 2375, affiliated
with United Brotherhood of Carpenters and Joiners of
America, AFL±CIO to have reasonable means of on-
shore access to employees involved in projects on its
derrick barges for the purpose of soliciting them on be-
half of the Union, or for consulting, advising, meeting,
or assisting the employees in regard to their rights to
self-organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Allow nonemployee organizers of Pile DriversLocal Union No. 2375, affiliated with United Brother-
hood of Carpenters and Joiners of America, AFL±CIO
to have reasonable onshore access to employees work-
ing within the jurisdiction of the Union involved in
projects on its derrick barges for the purpose of solic-
iting them on behalf of the Union, or for consulting,
advising, meeting, or assisting the employees in regard
to their rights to self-organization.(b) Post at its premises in Morgan City, Louisiana,and at employee transfer points and on board its der-
rick barges within the jurisdiction of the Union, copies
of the attached notice marked ``Appendix.''12Copies 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''1The Respondent filed a reply brief on April 28, 1989, and onMay 1, the Charging Party filed a motion to strike Respondent's
reply brief. Sec. 102.4 of the Board's Rules and Regulations and
Statements of Procedures makes no provision for reply briefs nor
does it prohibit them. Whether they are permitted appears to be
within the discretion of the administrative law judge. Having con-
cluded it is not necessary to consider matters raised in Respondent's
reply brief in order to arrive at a decision herein, the General Coun-
sel's motion to strike is granted.of the notice, on forms provided by the Regional Di-rector for Region 31, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to allow nonemployeeorganizers of Pile Drivers Local Union No. 2375, af-
filiated with United Brotherhood of Carpenters and
Joiners of America, AFL±CIO to have reasonable
means of onshore access to employees involved in
projects on our derrick barges for the purpose of solic-
iting them on behalf of the Union, or for consulting,
advising, meeting, or assisting the employees in regard
to their rights to self-organization.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
allow nonemployee organizers of PileDrivers Local Union No. 2375, affiliated with United
Brotherhood of Carpenters and Joiners of America,
AFL±CIO to have reasonable onshore access to em-
ployees working within the jurisdiction of the Union
involved in projects on our derrick barges for the pur-
pose of soliciting them on behalf of the Union, or for
consulting, advising, meeting, or assisting the employ-
ees in regard to their rights to self-organization.MCDERMOTTMARINECONSTRUCTION, ADIVI-SIONOF
MCDERMOTT, INC.Raymond Norton, for the General Counsel.Steven Rose (Kullman, Inman, Bee & Downing), of New Or-leans, Louisiana, for the Respondent.Gerald V. Salvo (DeCarlo, Conner & Selvo), of Los Ange-les, California, for Local 2375.DECISIONSTATEMENTOFTHE
CASEJAMESS. JENSON, Administrative Law Judge. This casewas heard in Los Angeles, California, on February 22 and
23, 1989, pursuant to a complaint which issued on March 30,
1988. The complaint alleges that the Respondent denied
Local 2375's agents access to its construction barges and
worker habitats of Platform Gail, an oil platform under con-
struction off the coast of Southern California, for the purpose
of engaging in organizational activities. The Respondent
claims that the access sought by Local 2375 represents a sig-
nificant infringement on Respondent's property rights with-
out any corresponding advancement of meaningful Section 7
rights on the part of its employees, and that the Union failed
to establish that alternative means of communication through
the exercise of reasonable attempts did not exist. All parties
were afforded full opportunity to appear, to introduce evi-
dence, to examine and cross-examine witnesses, to argue
orally and to file briefs. Briefs were filed by the General
Counsel, Local 2375 and Respondent, and have been care-
fully considered.On the entire record in the case, including the demeanorof the witnesses, and having considered the posthearing
briefs, I make the following1FINDINGSOF
FACTI. JURISDICTIONRespondent, a Louisiana corporation, is engaged in theoffshore construction and installation of drilling platforms
and pipelines. It is admitted and found that it annually sells
and ships goods and services valued in excess of $50,000 di-
rectly to customers located outside Louisiana, that it annually
purchases and receives goods or services valued in excess of
$50,000 directly from suppliers located outside Louisiana,
and that it is an employer engaged in commerce and in a
business affecting commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted and found that Pile Drivers Local Union No.2375, affiliated with United Brotherhood of Carpenters and
Joiners of America, AFL±CIO is a labor organization within
the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The SettingThe Respondent is engaged in the construction and instal-lation of oil drilling platforms and pipelines off the coasts of
North and South America and West Africa. The Offshore Di- 621MCDERMOTT, INC.2The parties stipulated that the first phase, consisting of pipelinework, took place from December 17, 1986 through January 10,
1987.3The president's offshore agreement is an agreement between allof the crafts and the individual contractors that do offshore work.
Harzan understood Respondent had been a party to it but had can-
celed it in approximately 1984.4Phase 2, consisting of the jacket installation work, had started onApril 1.vision main office is in Morgan City, Louisiana. It operates12 construction barges, consisting of derrick or crane barges
used for the installation of platforms, driving piles, and mak-
ing heavy lifts, lay barges which are equipped to lay pipes,
and combination barges which have both ``lay'' equipment
and heavy-lift cranes. The construction barges were designed
and fabricated by Respondent at a cost of approximately $60million each and are about 550 feet long and 150 feet wide
with the main deck approximately 60 feet above the water.
A large crane capable of lifting 2200 tons is located on the
main deck along with a variety of equipment including ham-
mers, pile followers, grouting equipment, diving equipment,
welding equipment, spare anchors, coils of anchor rope and
a helicopter pad which is located on the bow. Below deck
are located the barge office, galley area, employee quarters,
a recreation room and a gym each capable of accommodating
40 people, a dining area accommodating 80 people, machin-
ery spaces containing the equipment needed to run the barge,
and storage areas for fuel, water, and other supplies not
stored on the deck. The barges operate 24 hours a day, with
two 12-hour shifts, 7 days a week. Respondent maintains a
work force of 500 to 550 employees in the following non-
supervisory classifications: riggers, welders, equipment oper-
ators, gantry crane operators, divers, crewmen, cooks, galley
hands, and clerks. Most of the employees reside in the Mor-
gan City-Houma, Louisiana area and are not permanently as-
signed to specific barges, but are interchanged between the
various barges as needed. The vessel involved in this pro-
ceeding, derrick barge 100 (DB-100) employed from 125 to
150 employees who had worked on another project in the
Gulf of Mexico within the prior month. Employees are cus-
tomarily transported from New Orleans to Los Angeles by
commercial plane, from Los Angeles Airport to Port Hue-
neme by bus, and from Port Hueneme to the barge located
approximately 7 miles offshore mainly by boat but occasion-
ally by helicopter. Transportation by boat has always been
from the same public dock in Port Hueneme Harbor, and by
helicopter from the Oxnard Airport, a public facility located
adjacent to Port Hueneme. Loading time between the bus and
boat may vary from as little as 10 or 12 minutes, as in the
instant case, to as much as 4 hours if the transportation of
supplies and equipment are also involved. Personnel are lift-
ed the 60 feet from the boat to the barge deck by means of
a cargo net suspended from a crane. Access to the barges is
limited to employees, subcontractors and customer represent-
atives who must be insured. No security personnel are on-
board the barges.Respondent opened a field office in Port Hueneme in May1986, and began a series of construction projects off the west
coast consisting of the Texaco Harvest pipeline, the Hidalgo
platform and topside facilities, the Hidalgo pipeline, the
Point Arguello natural gas pipeline, the Point Arguello pipe-
line, the Gail platform and topside facilities and the Gail
pipeline.Work performed on Platform Gail was in four phases. Thefirst phase, consisting of pipeline work, occurred from De-
cember 17, 1986 through January 10, 1987. The second
phase, consisting of jacket installation work, occurred from
April 1 through May 31, 1987. The third phase, consisting
of pipeline connection work, occurred from July 1 through
15, 1987. The fourth phase, consisting of topside installation,
occurred from August 1 through 18, 1987. At the end ofeach phase, the main part of the work crew was returned atRespondent's expense to New Orleans where they were re-
leased. When the barge was in an idle condition, a crew of
approximately 20 remained on board. While the time em-
ployees were offshore varied according to the circumstances,
the maximum time was 56 days followed by return to New
Orleans for a minimum of 28 days before reassignment.Joel Harzan is the president and assistant business rep-resentative for Local 2375, Winston Glidden is the recordingsecretary and business manager, Pierre Sain is the financial
secretary, and Steven Robinson is a member of the Local
Union. Alfred Encinas and Martin Trenouth are officials of
the Los Angeles District Council of Carpenters with whom
Local 2375 is affiliated. Daniel Sullivan was Respondent's
project manager on the Platform Gail project and William
Fingland was the project administrator at Respondent's Port
Hueneme field office.On February 6, 1987, Harzan sent a letter to Respondentand Chevron U.S.A., Inc., congratulating them on the recent
issuance of a permit by the California Coastal Commission
to install Platform Gail,2and asking for a meeting ``to dis-cuss our current contract and its benefits to you and your
company.'' Harzan also called Sullivan on the phone and
asked whether Respondent was a party to the general presi-
dent's offshore agreement, to which he received a negative
response, and if he was interested in meeting and discussing
a ``potential contract'' with Local 375.3Sullivan respondedhe already had a crew for the Platform Gail project but nev-
ertheless agreed to meet with Harzan. The meeting took
place on April 13 between Harzan and Glidden for Local
2375, and Sullivan.4Glidden testified they were aware thatRespondent's employees were already at work on the project
and stated the purpose of the meeting was to get Respondent
to use its local union members from California instead of its
own employees from Louisiana. The three discussed wages
and fringe benefits and the use of apprentices for the purpose
of reducing wage costs. Sullivan stated he already had an ex-
perienced crew on the barge but that he would review the
Union's proposed contract with his boss and let them know
the results. About 10 days later he called and told Glidden
that ``we really weren't interested, that we had the people
that we needed on the barge, and everything was working
well, and we were about halfway through, so there wasn't
any point really in talking any more about it.''On April 27, Harzan sent the following letter to Respond-ent's office in Louisiana and Chevron requesting access to
Platform Gail for organizing purposes:Pile Drivers Local Union 2375 hereby requests ac-cess to Platform Gail construction barges/workers habi-
tats to engage in organizational activities protected by
Section 7 of the National Labor Relations Act
(``NLRA''), 29 U.S.C. 141, et seq. Access is requested 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
during each of the following phases: (1) installation, (2)hookup and commissioning, (3) mobilization, installa-
tion and testing of the subsea pipeline, (4) development
drilling phase, and (5) production phase.We request that access be granted to four organizersat a time, and that these organizers initially be granted
access biweekly. We request that these organizers be
transported to and from the barge and/or platform by
the vessels or crew craft used to supply that equipment.Because our organizers could communicate with em-ployees only during employee off hours, and because
the off hours of the employees vary greatly, we request
that our organizers be permitted to remain on the barge
and/or platform for at least a week at a time at intervals
related to crew change intervals.While aboard the platform/barge, our organizers willrequire the same food and other conveniences and ne-
cessities provided to regular employees, as well as a
place to meet with employees that would not be under
surveillance by any supervisory personnel. We agree to
reimburse you for any additional direct cost to you as-
sociated with providing transportation and the above
items to our organizers. We further agree to abide by
all proper safety and other regulations and rules validly
in effect on the barge/platform.The NLRA is in full force and effect on PlatformGail. Outer Continental Shelf Lands Act, 43 U.S.C.1333(c). Because the location and nature of the work
involved precludes our reaching the employees by rea-
sonable efforts through other available channels, the
NRA requires that you provide us with the access we
have requested.This access request is based on the information cur-rently in our possession, and we reserve the right to
modify it as a result of additional information, and par-
ticularly upon the basis of conditions actually encoun-
tered during organizing. Please respond expeditiously,
and no later than one week from the date of receipt of
this request.Not having received any response to the April 27 letter,on May 20, Local 2375 filed the instant charge with the
Board. The second phase, which commenced April 1, was
completed May 31, 1987. On June 11, Sullivan wrote Harzan
as follows:In response to your letter of April 27, 1987, pleasebe advised that McDermott's work in connection with
the Platform Gail is near completion, and at the present
time, McDermott has no employees at that project site.
At the present time, it is anticipated that there will be,
at most, only three to four more weeks of work on our
contract for the Platform Gail Project, which is ex-
pected to be performed during brief periods in June and
August.To the extent your organization seeks access to ourbarges for the remainder of our work on this project,
we decline to grant such access under the terms speci-
fied in your letter. We believe there is ample oppor-
tunity for your organization to contact crew members
shoreside as crew members go to and return from the
worksite. In this connection, we would be willing toprovide you with estimated times during which crewmembers are scheduled to be transported to/from shore-
side, for the remainder of our project.Should you desire further information, please contactus at your convenience.After renting a boat and going offshore with a camera toascertain the status of the platform at that time, Harzan wrote
Sullivan the following letter dated June 19:This is in response to your letter on the referencedsubject dated June 11, 1987. We believe that letter is
factually inaccurate in the following respects: None of
the decking has been attached to the Platform. We do
not believe that your estimate of three to four weeks of
work remaining is accurate; we believe, it is likely to
be eight to twelve weeks.You have declined to grant us access under the termsspecified in our letter. Please immediately inform us of
your precise objections to any or all of those terms so
that we can discuss alternatives.You refer to ample opportunity to contact crewmembers shoreside, as they go to and return from the
worksite, and offer to provide estimated times of their
transportation for the remainder of the project. We re-
serve all our rights, renew our request for access (both
our prior specific one and in general), and affirm the
entire contents of this letter. Under the circumstances
we accept your offer to provide the information speci-
fied in your letter. Please immediately provide the un-
dersigned at the letterhead address with that information
in as detailed a form as you possess or can obtain. We
request to know specific names, dates, places and times.On July 2, Sullivan sent Harzan the following letter:This is to acknowledge receipt of your letter datedJune 19, 1987.As we previously advised you, your request for ac-cess aboard our barges working at the Platform Gail
Project was denied for the reason that ample alternative
means of communication with our employees exist
without infringement upon McDermott's property
rights. Furthermore, under no circumstances do we be-
lieve we would have any obligation to provide your or-
ganizers with transportation, room and board, or pro-
vide meeting facilities, as requested in your letter. In an
effort to facilitate your meeting with employees on
shore, we hereby advise you that crew members are
scheduled to go offshore on Friday, July 31, 1987.
They will be arriving by bus at approximately 1:00
p.m. at Dock No. 1 in the Port of Hueneme, Hueneme,
California.Insofar as your letter expresses disagreement as tothe estimated amount of work remaining to be per-
formed by McDermott at the Platform Gail Project, we
can only reiterate our estimate of three to four weeks
of work remaining on our contracts.The parties stipulated that phase 3, consisting of pipelineconnection work, occurred from July 1 through 15 and that
phase 4, consisting of topside installation, occurred from Au-
gust 1 through 18, for a total of 33 days, or 4 weeks and 623MCDERMOTT, INC.5The attachment to the stipulation of facts, G.C. Exh. 2, presentsa confusing picture of employee movement. The figures for phase
1, December 17, 1986, to January 10, 1987, show 105 employees
going to the Platform Gail project, and 83 leaving, leaving a balance
of 22 presumably left onboard at the completion of the phase. The
figures for phase 2, April 1, 1987, through May 31, indicate 187 ad-
ditional employees transferred to the project, for a total of 209, and
that 251 left the project, or 42 more employees leaving than had
gone to the project. Phase 3, from July 1 through 15, shows only
1 employee going to Platform Gail and 71 leaving at the end of the
phase, indicating that 112 more employees had left the project than
had come aboard over the first 3 phases. It appears that 84 employ-
ees joined the project during phase 4 and that a total of only 36 left
throughout the phase. The overall totals indicate that 64 more em-
ployees left than came to the project. No testimony was offered to
explain the discrepancies.6The videotape is G.C. Exh. 3.7The videotape fails to show Glidden at the rear of the bus.5 days. Contrary to the representation made in its June 11letter, it does not appear Respondent informed the Union
when the crew was to go offshore on July 1 to start phase
3, onshore on July 15 with the completion of phase 3, off-
shore on August 8 and 9, or onshore August 18 with the
completion of phase 4.5While at the time of the hearing Respondent did not haveany contracts to perform further work on the West Coast, it
had plans to bid on another project. If awarded that contract,
it would expect to perform additional work in 1990 or 1991.B. The Union's Access to EmployeesEncinas and Trenouth, from the District Council of Car-penters, along with Glidden and a couple of Local 2375
members, arrived at Dock No. 1 at Port Hueneme about
11:30 a.m. on July 31. Encinas and Trenouth were there only
to videotape what was to transpire and did not engage in any
organizing activities.6The bus carrying the employees fromLos Angeles International Airport, and the boat to be used
in transporting them offshore, both arrived at the dock area
a couple of minutes before 1 p.m. on July 31. The bus
stopped about 50 to 75 feet from the gangway onto the boat.
As the men exited the bus and picked up their luggage from
the bus luggage compartment, the two union members passed
out union handbills. Glidden claimed he stood at the rear of
the bus where he also passed out handbills and talked to the
men on their way to the boat.7While he testified they askeda few questions about wage scales in the area and the avail-
ability of work when the project ended, Glidden character-
ized the men as being in ``pretty much of a hurry'' to get
on the boat. An individual, presumed to be a foreman, stood
to the rear of the bus and directed the men toward the boat.
As the workers moved toward the dock, the three union men
doing the handbilling walked along and talked to them until
they reached the floating ramp leading to the boat. Inasmuch
as the men had to climb over the railing of the boat while
carrying their luggage, traffic backed up on the floating
ramp. No attempt was made by the union personnel to go
onto the floating ramp, dock, or the boat which left about
three minutes after all workers were aboard. The elapsed
time from the arrival of the bus to the time the boat left the
dock was approximately 10 to 12 minutes.Fingland testified that he had been notified by the per-sonnel manager in Louisiana that union representatives might
be present at the dock and that he was to allow them to meetwith the workers for at least an hour if they wanted to. Hetestified he did not notify the workers in advance that the
union representatives would be present and that they had an
hour to talk to them if they wanted to. He testified that after
the workers were on the boat, he stood back to see if there
were any conversations going on between the workers and
union representatives, and in the absence of any, released the
boat. He did not engage in conversation with any of the
union personnel and no one asked him to delay departure so
they could talk to the workers.The videotape made by Encinas (G.C. Exh. 3) appears tohave commenced recording after a number of the workers
had already left the bus, retrieved their baggage and gone
around either the front or rear of the bus toward the boat.
Comments made by either Encinas or another individual with
him indicate there were either 25 or 26 workers involved in
the transfer. The attachment to the stipulation of the parties
indicates there were 55. After all the workers had left the
bus, Encinas is heard to comment that the ``Handbilling went
quick and easy. No attempt to stopÐonly about 25 people.''
At 1:03 p.m., someone commented on the videotape ``They
handbilled everyone, right'' and ``One guy's reading it now,
see him, on the railing.'' At 1:04 p.m., Encinas commented
``Why don't you go on the boat and talk to them Marty
[Trenouth]?'' At 1:05 p.m., the comment was made that the
bus had left, and the videotape shows all of the workers were
on board the boat and the gangway leading to it was empty
except for one man that appears to have been Fingland. From
1:05 until 1:08 p.m., when Fingland cast off the line securing
the boat to the pier, the workers are shown standing on the
after deck of the boat talking among themselves. The video-
tape fails to disclose any union representatives standing nearthe gangway leading to the boat in an attempt to talk to the
workers during this time.C. Alternative Methods of AccessThe General Counsel and Local 2375 argue that there wasno effective alternative means for the Union to contact Re-
spondent's workers and therefore denying it access to Plat-
form Gail violated Section 8(a)(1) of the Act. The General
Counsel seeks an order fashioned after that in G. W.Gladders Towing Co., 287 NLRB 186 (1987), requiring thatRespondent allow Local 2375 reasonable access to the work-
ers on board the derrick barge or, alternatively, onshore ac-
cess ``for the opportunity of face-to-face contact with em-
ployees, identified to the Union as eligible for unit inclusion,
for reasonable lengths of time, on property where the Union
has a right to be present. Such access should be pursuant to
advance consultation with the Union followed by notification
to the crew of the access arrangements.'' Local 2375 con-
tends it should be granted access to workers on the barge as
specified in its letter of April 27.Respondent contends ``the Section 7 rights which theUnion purports to be advancing are not as strong as the prop-
erty rights sought to be protected by Respondent. Further-
more, the Union has failed to establish that alternative means
of communication through the exercise of reasonable at-
tempts did not exist.''To support the claim that there was no effective alternativemeans available to the Union to contact Respondent's work-
ers, the General Counsel points out that representatives of
Local 2375 did the following in an effort to gain knowledge 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Such a list produced at the hearing pursuant to subpoena identi-fies approximately 568 employees by, presumably, a social security
or otherwise unexplained number and home address, but not by
name, nor is there a telephone number listed. Approximately 119
have Houma, Louisiana addresses. While most of the other addresses
are in cities and towns in Louisiana, a number are in Florida, Mis-
sissippi and Alabama, and a few in Washington, Texas, Georgia,
New Mexico, North Carolina, Pennsylvania, Tennessee, and Indiana.9Sullivan testified there were no safety considerations whichwould prevent a union organizer from entering the crew's quarters,
recreation room, dining room, and gym except for being escorted
across the deck area. The Union also represented that its organizers
had worked on similar platforms and were well acquainted with con-
ditions on the derrick barges.10While Local 2375 acknowledges its initial interest was in ob-taining a collective-bargaining agreement which would have enabled
it to secure work for its local union members, it also points to the
fact it made an unsuccessful attempt to get an undercover organizer
hired to organize Respondent's employees from within.11NLRB v. Lake Superior Lumber Corp., 167 F.2d 147 (6th Cir.1948), enfg. 70 NLRB 178 (1946); NLRB v. S & H Grossinger's,372 F.2d 26 (2d Cir. 1961), enfg. as modified 156 NLRB 333
(1965).of the crew Respondent intended to use: (1) checked the portat Port Hueneme and with the harbor master there once or
twice a week; (2) called the California Unemployment De-
velopment Department to see if Respondent was hiring
through that facility; (3) perused local newspapers and want
ads; (4) made ``[b]asic perusals of the various portinos, har-
bors, piers, et cetera''; (5) went to a ``saloon'' in the Port
Hueneme area at least twice a month and made inquiries re-
garding anticipated local hire or work in the area; (6) having
learned that people were boarding the launch jacket for Plat-
form Gail then anchored in Los Angeles harbor, Sain went
to the harbor and inquired of one of the men ``who would
be the proper people to speak to about talking about a labor
contract,'' and was referred to Respondent's Port Hueneme
office; (7) inquired of two tugboat companies whether they
``had any contracts to service tug or crew boat facilities'' for
Respondent; and (8) sent a union member to Respondent's
Port Hueneme and Morgan City, Louisiana offices in search
of a job so the Union would have an in-house organizer.
Local 2375 also made the April 27 request for access on
board Platform Gail and handbilled on July 31 as outlined
above.Respondent argues that the only organizational attemptmade by Local 2375 prior to making its request for direct
access to Respondent's property was its unsuccessful attempt
to have a current member of the Union hired by Respondent.
It points out that the Union failed to request a list of names,
addresses or telephone numbers of employees which it ar-
gues precludes a finding that the Union exhausted all reason-
able means of communication;8no attempt was made to sendliterature through the mail; no attempt was made to contact
employees either by telephone or to visit them at their
homes; no attempt was made to hold meetings in the Morgan
City area or to enlist the help of Respondent's employees in
soliciting or distributing literature; and no attempt was made
to coordinate organizing activities with local affiliates in
Louisiana. Rather, Respondent points out, shortly after Re-
spondent declined to voluntarily recognize Local 2375, the
Union requested access to its barges on the Gail Platform in
the form of four organizers on a biweekly basis to remain
aboard not less than a week at a time, with the further re-
quest that Respondent furnish transportation to and from the
work site, food and accommodations. Respondent makes the
further point that it furnished the Union with the time and
location that the crew was to go offshore on July 31, and hadinformed Fingland that union representatives might be
present and that he was to allow them no less than an hour
to talk to employees if they desired. Union representatives
did in fact meet the employees on that date and distributed
handbills but did not request any additional time to talk to
them. Respondent alludes to the fact its property interest in
the construction barges is extremely high and that it has a
strict policy limiting access to those individuals who are nec-
essary for the operation of the vessel. Mention is also madeof the fact that there are no police or security personnelavailable on the barges to maintain order.9It is argued thatthe interests being pursued by the Union were not in further-
ance of the Section 7 interests of the employees working
aboard the barges, but rather in direct conflict since the
Union's real object was to secure work for its local union
members which would have necessarily resulted in the dis-
placement of Respondent's current employees.10DiscussionWhere, as here, both the property and Section 7 rights arevery strong and stand on relatively equal footing, it is nec-
essary to consider whether reasonable alternative means by
which the Union could have communicated its message were
available. ``[T]he availability of reasonable alternative means
is a factor that must be considered in every access case.''
Jean Country, 291 NLRB 11 (1988). ``... a property owner
who has closed his property to nonemployee communica-
tions, on a nondiscriminatory basis, cannot be required to
grant access where reasonable alternative means exist, but in
the absence of such means the property right must yield to
the extent necessary to permit the organizers to communicate
with the employees.'' Ibid. ``... the General Counsel must
show that without access to the property, those seeking to
exercise the right in question have no reasonable means of
communicating with the audience that exercise of that right
entails.... 
What is required is simply a clear showing,based on objective considerations, rather than subjective im-
pressions, that reasonably effective alternative means were
unavailable in the circumstances. In some contexts, the at-
tempt must in fact have been made to support on objective
conclusion that an asserted alternative is not reasonable, al-
though in others the unreasonableness of the asserted alter-
native may be clear without such an attempt.... 
[I]t willbe the exceptional case where the use of newspaper, radio
and television will be feasible alternatives to direct contact.''
(Citation omitted.) Id. at 12. ``If the location of a plant and
living quarters of the employees place the employees beyond
the reach of reasonable union efforts to communicate with
them, the employer must allow the union to approach his
employees on his property.'' NLRB v. Babcock & WilcoxCo., 351 U.S. 105, 113 (1956).Contrary to the Respondent's argument, ``the case at handpresents a rare situation that, like Lake Superior Lumber andGrossinger's,11involves `unique obstacles to nontrespassorymethods of communicating with employees' (footnote omit-
ted) warranting union access for organizational purposes.''
G.W. Gladders Towing Co.
, 287 NLRB 186 (1987). As in 625MCDERMOTT, INC.G. W. Gladders, the General Counsel has established thatunder the facts presented here the ``inaccessibility'' of the
Respondent's employees on the Platform Gail project
``makes ineffective reasonable attempts to nonemployee
union organizers to communicate with them through the
usual channels.''At the outset it is noted that Respondent employs in ex-cess of 550 employees, the majority of whom live in the vi-
cinity of New Orleans, Morgan City, and Houma, Louisiana,
a distance of approximately 1850 miles from both the office
locations of Local 2375 and the Platform Gail project. Other
employees are scattered throughout 11 other States. In these
circumstances the impracticality, if not impossibility, of es-
tablishing personal contact with Respondent's employees at
their homes for organizing purposes is apparent. I conclude,
therefore, that it was not feasible for the Union to conduct
organizing meetings, telephone employees or visit them in
their homes and to have attempted such would have required
the expenditure of considerable time, effort, and resources,
merely to confirm what should be clear from the objective
facts. Nor, in my view, is the distribution of literature
through the mail a viable substitute for personal contact. It
is further noted that in its letter of June 19, 1987, accepting
the Respondent's offer of June 11 to ``provide you with esti-
mated times during which crew members are scheduled to be
transported to/from shoreside, for the remainder of our
project,'' Local 2375 requested ``to know specific names,
dates, places and times.'' While the date, time and location
of the transfer point were furnished with respect to July 31,
the names of the targeted employees was not. Nor were the
employees informed that union representatives would be
present at the Port Hueneme transfer point and that they
could have time to talk to them. It is further significant that
Respondent failed to advise the Union of the times during
which employees were scheduled to be transported to and
from shoreside for the remainder of the project as rep-
resented in its letter of June 11.With respect to Respondent's policy limiting access tothose individuals who are necessary for the operation of the
vessel, and its concern that there are no on board security
personnel, there is no reason to suppose that visits by union
organizers, under carefully drawn procedures, could not be
tolerated aboard the derrick barges notwithstanding the lim-
ited access policy and lack of security personnel. As noted
earlier, the union organizers have experience working and
living on derrick barges and the likelihood that they would
create a security problem is purely speculative and could in
all probability be handled by managerial and supervisory per-
sonnel on board. As noted earlier, Sullivan stated safety con-siderations would not prevent union organizer access to the
nonworking portions of the vessel frequented by off-duty
employees.Based on the foregoing, including in particular the Re-spondent's failure to furnish Local 2375 with the names of
employees going offshore on July 31, as requested in its June
19 letter to Respondent, or those going on/offshore there-
after, its failure to alert employees of the fact union rep-
resentatives would be present for the purpose of engaging in
organizing activity when they went offshore on July 31, and
the haste with which the transfer from bus to boat took
place, I find that the Respondent failed and refused to pro-
vide the Union with any reasonable means of access to its
employees assisting in the construction of Platform Gail, as
alleged in paragraph 7 of the complaint. North Star DrillingCo., 290 NLRB 826 (1988); G.W. Gladders
, supra.IV. REMEDYHaving found Respondent violated Section 8(a)(1) of theAct by refusing to provide the Union with reasonable means
of access to its employees assisting in the construction of
Platform Gail, and that the General Counsel has carried the
burden of showing that Local 2375 lacked reasonable alter-
natives to those provided in the Recommended Order for
communicating with Respondent's employees, I shall rec-
ommend a remedy fashioned after that in North Star Drillingand G. W. Gladders, requiring that the Respondent allowLocal 2375 reasonable access to its work crew on board its
derrick barges, or, alternatively, that the Respondent instead
provide suitable onshore access to its workers, such as at lo-
cations where employees go offshore or onshore from the
derrick barges. Such alternative onshore access would in-
clude arrangements whereby, pursuant to advance consulta-
tion and notification between the Respondent and Local
2375, and notification to the employees of the access ar-
rangements, employees of the Respondent, identified as such
to the Union, would be present and could be contacted face
to face by the Union on the Respondent's property, or other
property where the Union has a right to be present, for reg-
ular periods and reasonable lengths of time.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Local 2375 is a labor organization within the meaningof Section 2(5) of the Act.3. By failing and refusing to provide the Union with anyreasonable access to its employees who were assisting in the
construction of Platform Gail for the purpose of engaging in
organizational activities protected by Section 7 of the Act,
Respondent violated Section 8(a)(1) of the Act.[Recommended Order omitted from publication.]